Citation Nr: 1002876	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-34 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty for four years during the 
time period from December 1975 to March 1981. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran failed to report for two VA examinations to 
determine the etiology of his low back disability.  The 
claimant asserts that he did not receive notice of either 
examination.   The appellant should be afforded one last 
opportunity for a VA examination.

In a January 2008 statement, the Veteran reported that he is 
still being treated at the Huntington, West Virginia, VA 
medical center.  The last request for records from that 
facility was completed in August 2007.  Recent records from 
that facility should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records 
pertaining to treatment for a low back 
disability from the VA medical center in 
Huntington, West Virginia from August 2007 
to the present.  The RO should obtain any 
such records and associate them with the 
Veteran's VA claims folder.  

2.  The Veteran should be afforded a VA 
orthopedic examination.  The claims folder 
is to be made available to the examiner to 
review.  The examiner must opine whether 
it is at least as likely as not, i.e., is 
there at least a 50/50 chance, that the 
Veteran has a current low back disability 
which had its onset in service or is 
otherwise related to service, to include 
the injury resulting in a contusion on the 
lower back as noted in the report of the 
March 1981 separation examination.  A 
complete rationale for any opinions 
expressed must be provided.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested, the 
RO should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures at 
once.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a low back disability.  If 
the benefit is not granted, the Veteran 
and his representative must be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.  The 
RO should also provide the Veteran with a 
Board certification letter pursuant to 
38 C.F.R. § 19.36.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


